Hill, C. J., (dissenting.) My first impressions of this case were that it should be affirmed in entirety, but after consultation and consideration I concluded that thé disposition made of the case on the hearing was the right decision to render. That decision gave full weight to the first verdict of the jury demanding an inquiry into the sanity of the defendant, and gave full weight to the second verdict, which found he was sane when he committed the crime. The evidence is ample to sustain the verdict of guilty, and I can see no reversible error in any of the proceedings in the trial, and to direct an inquiry into the present sanity or insanity of the defendant is the utmost which any. occurrence at the trial demands, in my opinion; and therefore I dissent from the decision granting a new trial.